       Case 1:18-cv-09035-JPO-GWG Document 138 Filed 04/24/20 Page 1 of 2



                                 UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF NEW YORK


  ANGEL HERNANDEZ
                                                                  CASE NO: 18-CV-09035-JPO
         PLAINTIFF,

  V.
                                                                  NOTICE OF MOTION
  THE OFFICE OF THE COMMISSIONER
  OF BASEBALL AND MAJOR LEAGUE
  BASEBALL, BLUE INC.,

         DEFENDANTS.



        PLEASE TAKE NOTICE that, upon the accompanying Memorandum in Support of

Plaintiff’s Motion for Partial Summary Judgment, dated April 24, 2020, Plaintiff Angel Hernandez

will move this Court, at the United States Courthouse, 40 Foley Square, New York, New York,

10007, at such date and time as the Court may direct, for partial summary judgment that he has

established a prima facie case as to both his disparate treatment claims and his disparate impact claims.

Dated: April 24, 2020

                                                        Respectfully submitted,

                                                        MURPHY LANDEN JONES PLLC

                                                        By: Kevin L. Murphy_______________
                                                        Kevin L. Murphy (pro hac vice)
                                                        J. Jeffrey Landen (pro hac vice)
                                                        Nicholas R. Gregg (pro hac vice)
                                                        2400 Chamber Center Drive, Suite 200
                                                        Fort Mitchell, KY 41017
                                                        Tel: 859-360-1123
                                                        KMurphy@MLJfirm.com
                                                        JLanden@MLJfirm.com
                                                        NGregg@MLJfirm.com

                                                        &
     Case 1:18-cv-09035-JPO-GWG Document 138 Filed 04/24/20 Page 2 of 2



                                                        LEWIS DIBIASI ZAITA & HIGGINS
                                                        Nicholas J. Zaita
                                                        420 Lexington Avenue, Suite 300
                                                        New York, NY 10107
                                                        Tel: (212) 772-0943
                                                        nzaita@ldzhlaw.com
                                                        Attorneys for Plaintiff Angel Hernandez




                                  CERTIFICATE OF SERVICE

       I hereby certify that on April 24, 2020, I electronically filed the foregoing with the Clerk of the

Court using the CM/ECF system which will send notification of such filing to: Neil H. Abramson,

Esq., Adam M. Lupion, Esq., Rachel S. Philion, Esq., and Rachel S. Fischer, Esq., PROSKAUER

ROSE LLP, Eleven Times Square, New York, New York 10036-8299.

                                                        Respectfully Submitted,

                                                        MURPHY LANDEN JONES PLLC

                                                        By: Kevin L. Murphy_______________
                                                        Kevin L. Murphy (pro hac vice)
                                                        2400 Chamber Center Drive, Suite 200
                                                        Fort Mitchell, KY 41017
                                                        Tel: 859-360-1123
                                                        Attorney for Plaintiff Angel Hernandez
